 



Exhibit 10.1
Execution Copy
CLASS B UNIT AND UNIT PURCHASE AGREEMENT
BY AND AMONG
LINN ENERGY, LLC
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



CLASS B UNIT AND UNIT PURCHASE AGREEMENT
     CLASS B UNIT AND UNIT PURCHASE AGREEMENT, dated as of October 24, 2006
(this “Agreement”), by and among LINN ENERGY, LLC, a Delaware limited liability
company (“Linn”), and each of ZLP Fund, L.P. (“ZLP”), Credit Suisse Management
LLC (“CSM”), Structured Finance Americas, LLC (“SFA”), Royal Bank of Canada by
its agent RBC Capital Markets Corporation (“RBC”), Lehman Brothers MLP Partners,
L.P. (“LB”), B Y Partners, L.P. (“BY”), Brahman Partners II, L.P. (“BP II”),
Brahman Partners III, L.P. (“BP III”), Brahman Partners IV, L.P. (“BP IV”),
Brahman C.P.F. Partners, L.P. (“BCPFP”), GPS Income Fund LP (“GPSIF”), GPS High
Yield Equities Fund LP (“GPSHVEF”), GPS Income fund (Cayman) LTD (“GPSIF
Cayman”), HFR RVA GPS Master Trust (“HFR”), Ben Van de Bunt and Laura Fox Living
Trust DTD 10/01/98 (“BVB”), Knee Family Trust DTD 3/7/00 (“KFT”), Stockbridge 1,
LLC (“Stockbridge”), Goldman, Sachs & Co., on behalf of its Principal Strategies
Group (“GSC”), Magnetar Capital Fund, L.P. (“MCF”), Alerian Focus Partners LP
(“AFP”), Alerian Opportunity Partners III LP (“AOP”), Alerian Capital Partners
LP (“ACP”), RCH Energy MLP Fund, LP (“RCH”), Strome MLP Fund, L.P. (“Strome”)
and Locust Wood Capital, LP (“LWC”) (each of ZLP, CSM, SFA, RBC, LB, BY, BP II,
BP III, BP IV, BCPFP, GPSIF, GPSHVEF, GPSIF Cayman, HFR, BVB, KFT, Stockbridge,
GSC, MCF, AFP, AOP, ACP, RCH, Strome and LWC, a “Purchaser” and, collectively,
the “Purchasers”).
     WHEREAS, on August 1, 2006, Linn acquired, directly, certain affiliated
entities of Blacksand Energy, LLC, a Delaware limited liability company (the
“Blacksand Acquisition”);
     WHEREAS, on August 14, 2006, Linn acquired, indirectly through a
wholly-owned subsidiary, certain Mid-Continent assets of Kaiser-Francis Oil
Company, a Delaware corporation (the “Kaiser Acquisition”);
     WHEREAS, Linn desires to repay a portion of the debt incurred to finance
the Blacksand Acquisition and the Kaiser Acquisition out of the proceeds of the
sale of an aggregate of approximately $305,000,000 of Class B Units and Units,
and the Purchasers desire to purchase an aggregate of approximately $305,000,000
of Class B Units and Units from Linn, each in accordance with the provisions of
this Agreement;
     WHEREAS, Linn has agreed to provide the Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement; and
     WHEREAS, Linn has delivered a Voting Agreement (the “Unitholder Voting
Agreement”) with Quantum Energy Partners II, LP, a Delaware limited partnership,
Michael C. Linn, Kolja Rockov, Lisa D. Anderson and Roland P. Keddie pursuant to
which each such unitholder of Linn has unconditionally and irrevocably agreed to
vote all of the Units owned by it in favor of the conversion of Class B Units
into Units as contemplated by Section 5.01 of this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Linn and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
     “8-K Filing” shall have the meaning specified in Section 5.06.
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling”, “controlled by” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
     “Agreement” shall have the meaning specified in the introductory paragraph.
     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Unitholder Voting Agreement, the Class B Amendment and any
and all other agreements or instruments executed and delivered by the Parties to
evidence the execution, delivery and performance of this Agreement, and any
amendments, supplements, continuations or modifications thereto.
     “Blacksand Acquisition” shall have the meaning specified in the recitals.
     “Board of Directors” means the board of directors of Linn.
     “Business Day” means any day other than a Saturday, a Sunday, or a legal
holiday for commercial banks in Houston, Texas.
     “Buy-In” shall have the meaning specified in Section 8.08.
     “Buy-In Price” shall have the meaning specified in Section 8.08.
     “Class B Amendment” shall have the meaning specified in Section 2.01(a).
     “Class B Unit Price” shall have the meaning specified in Section 2.01(c).
     “Class B Units” means the Class B Units of Linn, as established by the
Class B Amendment.
     “Closing” shall have the meaning specified in Section 2.02.
     “Closing Date” shall have the meaning specified in Section 2.02.

2



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commission” means the United States Securities and Exchange Commission.
     “Commitment Amount” means the dollar amount set forth opposite each
Purchaser’s name on Schedule 2.01 to this Agreement.
     “Delaware LLC Act” shall have the meaning specified in Section 3.02(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Linn, its
Subsidiaries or any of their Property or any of the Purchasers.
     “Indemnified Party” shall have the meaning specified in Section 7.03.
     “Indemnifying Party” shall have the meaning specified in Section 7.03.
     “Kaiser Acquisition” shall have the meaning specified in the recitals.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
     “Limited Liability Company Agreement” shall have the meaning specified in
Section 2.01(a).
     “Linn” shall have the meaning specified in the introductory paragraph.
     “Linn Financial Statements” shall have the meaning specified in
Section 3.03.
     “Linn Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of Linn and its

3



--------------------------------------------------------------------------------



 



Subsidiaries, taken as a whole, measured against those assets, liabilities,
financial condition, business, operations, prospects or affairs reflected in the
Linn SEC Documents, (ii) the ability of Linn and its Subsidiaries, taken as a
whole, to carry out their business as of the date of this Agreement or to meet
their obligations under the Basic Documents on a timely basis or (iii) the
ability of Linn to consummate the transactions under any Basic Document.
     “Linn Related Parties” shall have the meaning specified in Section 7.02.
     “Linn SEC Documents” shall have the meaning specified in Section 3.03.
     “Lock-Up Date” means the earlier of (i) 90 days from the Closing Date or
(ii) the date that a registration statement under the Securities Act to permit
resale of the Purchased Units is declared effective by the Commission.
     “Party” or “Parties” means Linn and the Purchasers, individually or
collectively, as the case may be.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchase Price” means the aggregate of each Purchaser’s Commitment Amount.
     “Purchased Class B Units” means the Class B Units to be issued and sold to
the Purchasers pursuant to this Agreement.
     “Purchased Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.
     “Purchaser” shall have the meaning specified in the introductory paragraph.
     “Purchaser Material Adverse Effect” means any material and adverse effect
on (i) the ability of a Purchaser to meet its obligations under the Basic
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.
     “Purchaser Related Parties” shall have the meaning specified in
Section 7.01.
     “Purchasers” shall have the meaning specified in the introductory
paragraph.
     “Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit C, to be entered
into at the Closing, among Linn and the Purchasers.
     “Representatives” of any Person means the officers, directors, employees,
agents and other representatives of such Person.

4



--------------------------------------------------------------------------------



 



     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which a majority of the outstanding equity interest having by the terms thereof
ordinary voting power to elect a majority of the board of directors of such
corporation or other entity (irrespective of whether or not at the time any
equity interest of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries.
     “Unit Price” shall have the meaning specified in Section 2.01(c).
     “Unitholder Voting Agreement” shall have the meaning specified in the
recitals.
     “Unitholders” means the Unitholders of Linn (within the meaning of the
Limited Liability Company Agreement).
     “Units” means the Units of Linn representing limited liability company
interests.
     Section 1.02. Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
ARTICLE II
SALE AND PURCHASE
     Section 2.01. Sale and Purchase. Subject to the terms and conditions of
this Agreement, at the Closing, Linn hereby agrees to issue and sell to each
Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from Linn, the number of Purchased Units and Purchased Class B Units,
respectively, set forth opposite its name on Schedule 2.01 hereto. Each
Purchaser agrees to pay Linn the Unit Price for each Purchased Unit and the
Class B Unit Price for each Purchased Class B Unit, in each case, as set forth
in Section 2.01(c). The respective obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. The failure or waiver
of performance under this Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in any
other Basic Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by any Basic Document. Except as
otherwise provided in this Agreement or the other Basic Documents, each
Purchaser shall be entitled to

5



--------------------------------------------------------------------------------



 



independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Basic Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
          (a) Units. The number of Purchased Units to be issued and sold to each
Purchaser is set forth opposite such Purchaser’s name on Schedule 2.01 hereto.
The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Units as set forth in the Second Amended and Restated
Limited Liability Company Agreement of Linn, dated as of January 19, 2006 (the
“Limited Liability Company Agreement”), as amended by an amendment to the
Limited Liability Company Agreement, in all material respects in the form of
Exhibit A to this Agreement, which Linn will cause to be adopted immediately
prior to the issuance and sale of Class B Units contemplated by this Agreement
(the “Class B Amendment”). References herein to the Limited Liability Company
Agreement shall include or exclude the Class B Amendment as the context
requires.
          (b) Class B Units. The number of Purchased Class B Units to be issued
and sold to each Purchaser is set forth opposite such Purchaser’s name on
Schedule 2.01 hereto. The Purchased Class B Units shall have those rights,
preferences, privileges and restrictions governing the Class B Units, which
shall be reflected in the Limited Liability Company Agreement, as amended by the
Class B Amendment.
          (c) Consideration. The amount per Unit each Purchaser will pay to Linn
to purchase the Purchased Units (the “Unit Price”) shall be $21.00. The amount
per Class B Unit each Purchaser will pay to Linn to purchase the Purchased
Class B Units (the “Class B Unit Price”) shall be $20.55.
     Section 2.02. Closing. The execution and delivery of the Basic Documents
(other than this Agreement), the delivery of certificates representing the
Purchased Class B Units and the Purchased Units, the payment by each Purchaser
of its respective Commitment Amount and execution and delivery of all other
instruments, agreements and other documents required by this Agreement (the
“Closing”) shall take place on October 24, 2006 (the “Closing Date”).
     Section 2.03. Termination. Notwithstanding anything to the contrary, in the
event that less than 100% of the Purchase Price is received by Linn on the
purported Closing Date, this Agreement shall automatically terminate and any
payments of a Purchaser’s Commitment Amount received by Linn shall be returned
to such Purchaser.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LINN
     Linn represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:
     Section 3.01. Corporate Existence. Linn: (i) is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware; (ii) has all requisite limited liability company power, and
has all material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted as described in the Linn SEC Documents, except where

6



--------------------------------------------------------------------------------



 



the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Linn Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Linn Material
Adverse Effect.
     Section 3.02. Capitalization and Valid Issuance of Purchased Class B Units
and Purchased Units.
          (a) As of the date of this Agreement, and prior to the issuance and
sale of the Purchased Class B Units and the Purchased Units, the issued and
outstanding membership interests of Linn consist of 27,882,500 Units. All of the
outstanding Units have been duly authorized and validly issued in accordance
with applicable Law and the Limited Liability Company Agreement and are fully
paid (to the extent required under the Limited Liability Company Agreement) and
non-assessable (except as such non-assessability may be affected by
Section 18-607 of the Delaware Limited Liability Company Act (the “Delaware LLC
Act”).
          (b) Other than Linn’s existing (i) Long-Term Incentive Plan and
(ii) Memorandum of Understanding Regarding Compensation Arrangements for Members
of its Board of Directors, Linn has no equity compensation plans that
contemplate the issuance of Units (or securities convertible into or
exchangeable for Units). Linn has no outstanding indebtedness having the right
to vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which the Unitholders may vote. Except as set forth in
the first sentence of this Section 3.02(b), as contemplated by this Agreement or
as are contained in the Limited Liability Company Agreement, there are no
outstanding or authorized (i) options, warrants, preemptive rights,
subscriptions, calls or other rights, convertible securities, agreements, claims
or commitments of any character obligating Linn or any of its Subsidiaries to
issue, transfer or sell any limited liability company interests or other equity
interests in Linn or any of its Subsidiaries or securities convertible into or
exchangeable for such limited liability company interests or other equity
interests, (ii) obligations of Linn or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any limited liability company interests or other
equity interests in Linn or any of its Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which Linn or any of its Subsidiaries is a party with
respect to the voting of the equity interests of Linn or any of its
Subsidiaries.
          (c) (i) All of the issued and outstanding equity interests of each of
Linn’s Subsidiaries are owned, directly or indirectly, by Linn free and clear of
any Liens (except for such restrictions as may exist under applicable Law and
except for such Liens as may be imposed under Linn’s or Linn’s Subsidiaries’
credit facilities filed as exhibits to the Linn SEC Documents), and all such
ownership interests have been duly authorized and validly issued and are fully
paid (to the extent required by the organizational documents of Linn’s
Subsidiaries, as applicable) and non-assessable (except as non-assessability may
be affected by Section 18-607 of the Delaware LLC Act or the organizational
documents of Linn’s Subsidiaries, as applicable) and free of preemptive rights,
with no personal liability attaching to the ownership thereof, and (ii) except
as disclosed in the Linn SEC Documents, neither Linn nor any of its Subsidiaries

7



--------------------------------------------------------------------------------



 



owns any shares of capital stock or other securities of, or interest in, any
other Person, or is obligated to make any capital contribution to or other
investment in any other Person.
          (d) The offer and sale of the Purchased Class B Units and the
Purchased Units and the membership interests represented thereby will be duly
authorized by Linn pursuant to the Limited Liability Company Agreement prior to
the Closing and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid (to the extent required by the Limited Liability Company Agreement)
and non-assessable (except as such non-assessability may be affected by
Section 18-607 of the Delaware LLC Act) and will be free of any and all Liens
and restrictions on transfer, other than restrictions on transfer under the
Limited Liability Company Agreement, the Registration Rights Agreement and
applicable state and federal securities Laws and other than such Liens as are
created by the Purchasers.
          (e) The Units issuable upon conversion of the Class B Units, and the
membership interests represented thereby, upon issuance in accordance with the
terms of the Class B Units as reflected in the Class B Amendment, and upon
receipt of the required Unitholder approval, will be duly authorized by Linn
pursuant to the Limited Liability Company Agreement, and will be validly issued,
fully paid (to the extent required by applicable Law and the Limited Liability
Company Agreement) and non-assessable (except as such non-assessability may be
affected by Section 18-607 of the Delaware LLC Act) and will be free of any and
all Liens and restrictions on transfer, other than restrictions on transfer
under the Limited Liability Company Agreement and under applicable state and
federal securities Laws and other than such Liens as are created by the
Purchasers.
          (f) The Purchased Units will be issued in compliance with all
applicable rules of The Nasdaq Global Market. Linn has submitted to The Nasdaq
Global Market a Notification Form: Listing of Additional Units with respect to
the Purchased Units and the Units underlying the Purchased Class B Units. Linn’s
currently outstanding Units are quoted on The Nasdaq Global Market and Linn has
not received any notice of delisting.
          (g) The Purchased Units shall have those rights, preferences,
privileges and restrictions governing the Units as set forth in the Limited
Liability Company Agreement. A true and correct copy of the Limited Liability
Company Agreement, as amended through the date hereof (but excluding the Class B
Amendment), has been filed by Linn with the Commission on January 19, 2006 as
Exhibit 3.1 to Linn’s Current Report on Form 8-K. The Purchased Class B Units
shall have those rights, preferences, privileges and restrictions governing the
Class B Units, which shall be reflected in the Limited Liability Company
Agreement, as amended by the Class B Amendment.
     Section 3.03. Linn SEC Documents. Linn has filed with the Commission all
forms, registration statements, reports, schedules and statements required to be
filed by it under the Exchange Act or the Securities Act (all such documents
filed on or prior to the date of this Agreement, collectively, the “Linn SEC
Documents”). The Linn SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Linn Financial Statements”), at the time filed (in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed Linn SEC

8



--------------------------------------------------------------------------------



 



Document filed prior to the date of this Agreement) (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (ii) complied
in all material respects with the applicable requirements of the Exchange Act
and the Securities Act, as the case may be, (iii) complied as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, (iv) were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and
(v) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of Linn as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended. KPMG LLP is an independent registered public accounting
firm with respect to Linn and has not resigned or been dismissed as independent
registered public accountants of Linn as a result of or in connection with any
disagreement with Linn on any matter of accounting principles or practices,
financial statement disclosure or auditing scope or procedures.
     Section 3.04. No Material Adverse Change. Except as set forth in or
contemplated by the Linn SEC Documents, since December 31, 2005, Linn and its
Subsidiaries have conducted their business in the ordinary course, consistent
with past practice, and there has been no (i) change that has had or would
reasonably be expected to have a Linn Material Adverse Effect, other than those
occurring as a result of general economic or financial conditions or other
developments that are not unique to Linn and its Subsidiaries but also affect
other Persons who participate or are engaged in the lines of business of which
Linn and its Subsidiaries participate or are engaged, (ii) acquisition or
disposition of any material asset by Linn or any of its Subsidiaries or any
contract or arrangement therefor, otherwise than for fair value in the ordinary
course of business, (iii) material change in Linn’s accounting principles,
practices or methods or (iv) incurrence of material indebtedness.
     Section 3.05. Litigation. Except as set forth in the Linn SEC Documents,
there is no Action pending or, to the knowledge of Linn, contemplated or
threatened against Linn or any of its Subsidiaries or any of their respective
officers, directors or Properties, which (individually or in the aggregate)
reasonably would be expected to have a Linn Material Adverse Effect, which
challenges the validity of this Agreement.
     Section 3.06. No Breach. The execution, delivery and performance by Linn of
the Basic Documents to which it is a party and all other agreements and
instruments in connection with the transactions contemplated by the Basic
Documents, and compliance by Linn with the terms and provisions hereof and
thereof, do not and will not (a) violate any provision of any Law, governmental
permit, determination or award having applicability to Linn or any of its
Subsidiaries or any of their respective Properties, (b) conflict with or result
in a violation of any provision of the Certificate of Formation of Linn or the
Limited Liability Company Agreement or any organizational documents of any of
Linn’s Subsidiaries, (c) require any consent, approval or notice under or result
in a violation or breach of or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under (i) any note, bond, mortgage, license, or
loan or credit agreement to which

9



--------------------------------------------------------------------------------



 



Linn or any of its Subsidiaries is a party or by which Linn or any of its
Subsidiaries or any of their respective Properties may be bound or (ii) any
other agreement, instrument or obligation, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
now owned or hereafter acquired by Linn or any of its Subsidiaries, except in
the cases of clauses (a), (c) and (d) where such violation, default, breach,
termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.06 would
not, individually or in the aggregate, reasonably be expected to have a Linn
Material Adverse Effect.
     Section 3.07. Authority. Linn has all necessary limited liability company
power and authority to execute, deliver and perform its obligations under the
Basic Documents to which it is a party and to consummate the transactions
contemplated thereby; the execution, delivery and performance by Linn of each of
the Basic Documents to which it is a party, and the consummation of the
transactions contemplated thereby, have been duly authorized by all necessary
action on its part; and the Basic Documents constitute the legal, valid and
binding obligations of Linn, enforceable in accordance with their terms, except
as such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity. Except as contemplated by this Agreement, no approval by
the Unitholders is required as a result of Linn’s issuance and sale of the
Purchased Class B Units or the Purchased Units.
     Section 3.08. Approvals. Except as contemplated by this Agreement or as
required by the Commission in connection with Linn’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Linn of any of the Basic Documents to which it is a party, except where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Linn Material Adverse Effect.
     Section 3.09. MLP Status. Linn met for the taxable year ended December 31,
2005, and Linn expects to meet for the taxable year ending December 31, 2006,
the gross income requirements of Section 7704(c)(2) of the Code, and accordingly
Linn is not, and does not reasonably expect to be, taxed as a corporation for
U.S. federal income tax purposes or for applicable tax purposes. Linn indicated
in the Form K-1 for the year ended December 31, 2005, that its Unitholders may
be subject to state income taxes in the following jurisdictions: New York,
Pennsylvania and West Virginia.
     Section 3.10. Investment Company Status. Linn is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     Section 3.11. Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Class B Units and the Purchased Units pursuant to this
Agreement are exempt from the registration requirements of the Securities Act,
and neither Linn nor any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

10



--------------------------------------------------------------------------------



 



     Section 3.12. Certain Fees. No fees or commissions will be payable by Linn
to brokers, finders or investment bankers with respect to the sale of any of the
Purchased Class B Units or the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Purchasers shall not be liable
for any such fees or commissions. Linn agrees that it will indemnify and hold
harmless each of the Purchasers from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by Linn or alleged to have been incurred by Linn in
connection with the sale of Purchased Class B Units or Purchased Units or the
consummation of the transactions contemplated by this Agreement.
     Section 3.13. No Side Agreements. Except for the confidentiality agreements
entered into by and between each of the Purchasers and Linn, there are no other
agreements by, among or between Linn or its Affiliates, on the one hand, and any
of the Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 3.14. Class B Unit Vote. The affirmative vote of a majority of the
total votes cast by the holders of Units (with the exception of the Purchased
Units, which are not entitled to vote according to the rules of The Nasdaq
Global Market) is the only approval required to approve the conversion of
Class B Units into Units. As of the date of this Agreement and based on Linn’s
records or third party records, the Persons listed on Schedule 3.14 to this
Agreement are the beneficial owners of the Units set forth opposite such
Person’s name on Schedule 3.14 to this Agreement.
     Section 3.15. Unitholder Voting Agreement. Linn has, contemporaneously with
entering into this Agreement, entered into the Unitholder Voting Agreement in
the form attached hereto as Exhibit D.
     Section 3.16. Internal Accounting Controls. Except as disclosed in the Linn
SEC Documents, Linn and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
     Section 3.17. Preemptive Rights or Registration Rights. Except (i) as set
forth in the Limited Liability Company Agreement, (ii) as set forth in the other
organizational documents of Linn and its Subsidiaries, (iii) as provided in the
Basic Documents or (iv) for existing awards under Linn’s Long-Term Incentive
Plan and Memorandum of Understanding Regarding Compensation Arrangements, there
are no preemptive rights or other rights to subscribe for or to purchase, nor
any restriction upon the voting or transfer of, any capital stock or limited
liability company or membership interests of Linn or any of its Subsidiaries, in
each case pursuant to any other agreement or instrument to which any of such
Persons is a party or by which any one of them may be bound. None of the
execution of this Agreement, the issuance of the Purchased

11



--------------------------------------------------------------------------------



 



Class B Units or the Purchased Units as contemplated by this Agreement or the
conversion of the Class B Units into Units gives rise to any rights for or
relating to the registration of any securities of Linn, other than pursuant to
the Registration Rights Agreement.
     Section 3.18. Insurance. Linn and its Subsidiaries are insured against such
losses and risks and in such amounts as Linn believes in its sole discretion to
be prudent for its businesses. Linn does not have any reason to believe that it
or any Subsidiary will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.
     Section 3.19. Acknowledgment Regarding Purchase of Purchased Units and
Purchased Class B Units. Linn acknowledges and agrees that (i) each of the
Purchasers is participating in the transactions contemplated by this Agreement
and the other Basic Documents at Linn’s request and Linn has concluded that such
participation is in Linn’s best interest and is consistent with Linn’s
objectives and (ii) each of the Purchasers is acting solely in the capacity of
an arm’s length purchaser. Linn further acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of Linn (or in any similar
capacity) with respect to this Agreement or the other Basic Documents and any
advice given by any Purchaser or any of its respective Representatives in
connection with this Agreement or the other Basic Documents is merely incidental
to the Purchasers’ purchase of Purchased Units and Purchased Class B Units. Linn
further represents to each Purchaser that Linn’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by Linn and its Representatives.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to Linn
with respect to itself as follows:
     Section 4.01. Valid Existence. Such Purchaser (i) is duly organized,
validly existing and in good standing under the Laws of its respective
jurisdiction of organization and (ii) has all requisite power, and has all
material governmental licenses, authorizations, consents and approvals,
necessary to own its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not have and would not reasonably
be expected to have a Purchaser Material Adverse Effect.
     Section 4.02. No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased
Class B Units and the Purchased Units by such Purchaser do not and will not
(a) violate any provision of any Law, governmental permit, determination or
award having applicability to such Purchaser or any of its Properties,
(b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser or (c) require any consent (other
than standard internal consents), approval or notice under or result in a
violation or breach

12



--------------------------------------------------------------------------------



 



of or constitute (with or without due notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under
(i) any note, bond, mortgage, license, or loan or credit agreement to which such
Purchaser is a party or by which such Purchaser or any of its Properties may be
bound or (ii) any other such agreement, instrument or obligation, except in the
case of clauses (a) and (c) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
     Section 4.03. Investment. The Purchased Class B Units and the Purchased
Units are being acquired for such Purchaser’s own account, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser represents and warrants are “accredited investors”
within the meaning of Rule 501 of Regulation D promulgated by the Commission
pursuant to the Securities Act), not as a nominee or agent, and with no present
intention of distributing the Purchased Class B Units or the Purchased Units or
any part thereof, and such Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities Laws of the United States of America
or any state, without prejudice, however, to such Purchaser’s right at all times
to sell or otherwise dispose of all or any part of the Purchased Class B Units
or the Purchased Units under a registration statement under the Securities Act
and applicable state securities Laws or under an exemption from such
registration available thereunder (including, if available, Rule 144 promulgated
thereunder). If such Purchaser should in the future decide to dispose of any of
the Purchased Class B Units or the Purchased Units, such Purchaser understands
and agrees (a) that it may do so only (i) in compliance with the Securities Act
and applicable state securities Law, as then in effect, or pursuant to an
exemption therefrom or (ii) in the manner contemplated by any registration
statement pursuant to which such securities are being offered, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities. Notwithstanding the foregoing, each Purchaser may at any time enter
into one or more total return swaps with respect to such Purchaser’s Purchased
Class B Units or Purchased Units with a third party provided that such
transactions are exempt from registration under the Securities Act.
Notwithstanding the foregoing, with respect to Goldman, Sachs & Co., the
restrictions contained in this Section 4.03(a) shall only apply to the Goldman
Sachs Principal Strategies Group, as currently configured, and shall not
restrict or limit the activities of any area or division of Goldman, Sachs & Co.
or any of its Affiliates, other than Goldman Sachs Principal Strategies Group,
as currently configured.
     Section 4.04. Nature of Purchaser. Such Purchaser represents and warrants
to, and covenants and agrees with, Linn that (a) it is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated by the Commission
pursuant to the Securities Act and (b) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Class B Units and the Purchased Units,
is able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment.
     Section 4.05. Receipt of Information; Authorization. Such Purchaser
acknowledges that it has (a) had access to the Linn SEC Documents, (b) had
access to information publicly

13



--------------------------------------------------------------------------------



 



disclosed regarding the recent Blacksand Acquisition and Kaiser Acquisition and
their potential effect on Linn’s operations and financial results and (c) been
provided a reasonable opportunity to ask questions of and receive answers from
Representatives of Linn regarding such matters.
     Section 4.06. Restricted Securities. Such Purchaser understands that the
Purchased Class B Units and the Purchased Units it is purchasing are
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from Linn in a transaction not involving a
public offering and that under such Laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. In this connection, Purchaser represents that it
is knowledgeable with respect to Rule 144 of the Commission promulgated under
the Securities Act.
     Section 4.07. Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Class B Units or the Purchased Units or the consummation of
the transactions contemplated by this Agreement. Linn will not be liable for any
such fees or commissions. Such Purchaser agrees, severally and not jointly with
the other Purchasers, that it will indemnify and hold harmless Linn from and
against any and all claims, demands or liabilities for broker’s, finder’s,
placement or other similar fees or commissions incurred by such Purchaser or
alleged to have been incurred by such Purchaser in connection with the purchase
of Purchased Class B Units or Purchased Units or the consummation of the
transactions contemplated by this Agreement.
     Section 4.08. Legend. It is understood that the certificates evidencing the
Purchased Class B Units and the Purchased Units and the certificates evidencing
the Units issuable upon conversion of the Purchased Class B Units initially will
bear the following legend: “These securities have not been registered under the
Securities Act of 1933, as amended. These securities may not be sold, offered
for sale, pledged or hypothecated in the absence of a registration statement in
effect with respect to the securities under such Act or pursuant to an exemption
from registration thereunder and, in the case of a transaction exempt from
registration, unless sold pursuant to Rule 144 under such Act or the issuer has
received documentation reasonably satisfactory to it that such transaction does
not require registration under such Act.”
     Section 4.09. No Side Agreements. Except for the confidentiality agreements
entered into by and between such Purchaser and Linn, there are no other
agreements by, among or between Linn or its Affiliates, on the one hand, and
such Purchaser or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties. Notwithstanding the
foregoing, with respect to Goldman, Sachs & Co., the representation made in this
Section 4.09 is made only by the Goldman Sachs Principal Strategies Group, as
currently configured, and does not apply to Goldman, Sachs & Co. or any of its
Affiliates, other than Goldman Sachs Principal Strategies Group, as currently
configured. Notwithstanding the foregoing, with respect to Lehman Brothers Inc.,
the representation made in this Section 4.09 is made only by Lehman Brothers MLP
Partners, L.P., as currently configured, and does not apply to Lehman Brothers
Inc. or any of its Affiliates, other than Lehman Brothers MLP Partners, L.P., as
currently configured.

14



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS
     Section 5.01. Shareholder Vote With Respect to Conversion.
          (a) Linn shall, in accordance with applicable Law and the Limited
Liability Company Agreement, take all action necessary to convene a meeting of
its Unitholders to consider and vote upon the conversion of the Class B Units
into Units as soon as practicable, but in any event not later than 90 days from
the Closing Date. Subject to fiduciary duties under applicable Law, the Board of
Directors shall, in connection with such meeting, recommend approval of the
conversion of the Class B Units into Units and shall take all other lawful
action to solicit the approval of the conversion of the Class B Units into Units
by the Unitholders, except that Linn may, but shall not be required to, hire any
proxy solicitation firm in connection with such meeting.
          (b) If the conversion of the Class B Units into Units is not approved
by the Unitholders at the meeting contemplated by Section 5.01(a), upon written
notice from the Purchasers holding a majority of the Class B Units, Linn shall
be obligated to convene another meeting of its Unitholders on the terms set
forth in Section 5.01(a) (except that such meeting shall take place no later
than 90 days after the meeting contemplated by Section 5.01(a)), and the Board
of Directors shall again be obligated to take the actions set forth in
Section 5.01(a) with respect to such meeting. If the approval of Linn’s
Unitholders is not obtained at this second meeting of Unitholders, then Linn
shall be obligated to include the conversion of Class B Units into Units as a
proposal to be voted upon at no more than two subsequent meetings of its
Unitholders within 90 days after the preceding meeting, and its Board of
Directors shall remain obligated to take the actions set forth in
Section 5.01(a) with respect to each such meeting.
     Section 5.02. Subsequent Public Offerings. Without the written consent of
the holders of a majority of the Purchased Class B Units and the Purchased
Units, taken as a whole, from the date of this Agreement until the Lock-Up Date,
Linn shall not, and shall cause its directors, officers and Affiliates not to,
grant, issue or sell any Units or Class B Units or other equity or voting
securities of Linn, any securities convertible into or exchangeable therefor or
take any other action that may result in the issuance of any of the foregoing,
other than (i) the issuance of the Purchased Class B Units and the Purchased
Units, (ii) the issuance of Awards (as defined in Linn’s Long-Term Incentive
Plan) or the issuance of Units upon the exercise of options to purchase Units
granted pursuant to Linn’s existing (a) Long-Term Incentive Plan or
(b) Memorandum of Understanding Regarding Compensation Arrangements for Members
of its Board of Directors, (iii) the issuance or sale of up to an aggregate of
15 million Units issued or sold in a registered public offering to finance
future acquisitions that are accretive to cash flow per Unit (or the repayment
of indebtedness incurred in connection with such accretive acquisitions) at a
price no less than 110% of the Unit Price or Class B Unit Price, as the case may
be, or in a private offering to finance future acquisitions that are accretive
to cash flow per Unit (or the repayment of indebtedness incurred in connection
with such accretive acquisitions) at a price no less than 105% of the Unit Price
or Class B Unit Price, as the case may be, and (iv) the issuance of up to 5
million Units as purchase price consideration in connection with future
acquisitions that are accretive to cash flow per Unit. Notwithstanding the
foregoing, Linn shall not, and shall cause its directors, officers and
Affiliates not to, sell, offer for sale or solicit offers

15



--------------------------------------------------------------------------------



 



to buy any security (as defined in the Securities Act) that would be integrated
with the sale of the Purchased Class B Units or the Purchased Units in a manner
that would require the registration under the Securities Act of the sale of the
Purchased Class B Units or the Purchased Units to the Purchasers.
     Section 5.03. Vote For Conversion of Class B Units. At any meeting
(including adjournments or postponements thereof) of Linn’s Unitholders held to
consider approval of the conversion of the Class B Units into Units (including
the special meeting of Unitholders contemplated by Section 5.01), each of the
Purchasers agrees to vote all of its Units, with the exception of the Purchased
Units, which are not entitled to vote according to the rules of The Nasdaq
Global Market, in favor of the conversion of the Class B Units into Units.
Notwithstanding the foregoing, with respect to Goldman, Sachs & Co., the
restrictions contained in this Section 5.03 shall only apply to the Goldman
Sachs Principal Strategies Group, as currently configured, and shall not
restrict or limit the activities of any area or division of Goldman, Sachs & Co.
or any of its Affiliates, other than Goldman Sachs Principal Strategies Group,
as currently configured.
     Section 5.04. Purchaser Lock-Up. Without the prior written consent of Linn,
each Purchaser agrees that from and after the Closing it will not sell any of
its Purchased Class B Units or Purchased Units prior to the Lock-Up Date;
provided, however, that each Purchaser may: (i) enter into one or more total
return swaps or similar transactions at any time with respect to the Purchased
Class B Units or the Purchased Units purchased by such Purchaser; or
(ii) transfer its Purchased Class B Units or Purchased Units to an Affiliate of
such Purchaser or to any other Purchaser or an Affiliate of such other Purchaser
provided that such Affiliate agrees to the restrictions in this Section 5.04.
Notwithstanding the foregoing, with respect to Goldman, Sachs & Co., the
restrictions contained in this Section 5.04 shall only apply to the Goldman
Sachs Principal Strategies Group, as currently configured, and shall not
restrict or limit the activities of any area or division of Goldman, Sachs & Co.
or any of its Affiliates, other than Goldman Sachs Principal Strategies Group,
as currently configured.
     Section 5.05. Taking of Necessary Action. Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, Linn and each Purchaser will, and Linn shall cause each of its
Subsidiaries to, use its commercially reasonable efforts to make all filings and
obtain all consents of Governmental Authorities that may be necessary or, in the
reasonable opinion of the Purchasers or Linn, as the case may be, advisable for
the consummation of the transactions contemplated by this Agreement and the
other Basic Documents.
     Section 5.06. Non-Disclosure; Interim Public Filings. Linn shall, on or
before 8:30 a.m., New York time, on the first Business Day following execution
of this Agreement, issue a press release acceptable to the Purchasers disclosing
all material terms of the transactions contemplated hereby, but excluding the
material terms of the Basic Documents. Before 8:30 a.m., New York Time, on the
first Business Day following the Closing Date, Linn shall file a Current Report
on Form 8-K with the Commission (the “8-K Filing”) describing the terms of the
transactions contemplated by this Agreement and the other Basic Documents and
including as

16



--------------------------------------------------------------------------------



 



exhibits to such Current Report on Form 8-K this Agreement and the other Basic
Documents, in the form required by the Exchange Act. Thereafter, Linn shall
timely file any filings and notices required by the Commission or applicable Law
with respect to the transactions contemplated hereby and provide copies thereof
to the Purchasers promptly after filing. Except with respect to the 8-K Filing
and the press release referenced above (a copy of which will be provided to the
Purchasers for their review as early as practicable prior to its filing), Linn
shall, at least two Business Days prior to the filing or dissemination of any
disclosure required by this Section 5.06, provide a copy thereof to the
Purchasers for their review. Linn and the Purchasers shall consult with each
other in issuing any press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
The Nasdaq Global Market (or other exchange on which securities of Linn are
listed or traded) with respect to the transactions contemplated hereby, and
neither Party shall issue any such press release or otherwise make any such
public statement, filing or other communication without the prior consent of the
other, except if such disclosure is required by Law, in which case the
disclosing Party shall promptly provide the other Party with prior notice of
such public statement, filing or other communication. Notwithstanding the
foregoing, Linn shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any press release, without the prior
written consent of such Purchaser except to the extent the names of the
Purchasers are included in this Agreement as filed as an exhibit to the 8-K
Filing and the press release referred to in the first sentence above. Linn shall
not, and shall cause each of its respective Representatives not to, provide any
Purchaser with any material non-public information regarding Linn from and after
the issuance of the above-referenced press release without the express written
consent of such Purchaser.
     Section 5.07. Use of Proceeds. Linn shall use the collective proceeds from
the sale of the Purchased Class B Units and the Purchased Units to repay Linn’s
existing bridge loan, with any remaining proceeds used to reduce indebtedness
outstanding under Linn’s revolving credit facility.
     Section 5.08. Class B Amendment. Linn shall cause the Class B Amendment to
be adopted immediately prior to the issuance and sale of the Class B Units
contemplated by this Agreement.
     Section 5.09. Tax Information. Linn shall cooperate with the Purchasers and
provide the Purchasers with any reasonably requested tax information related to
their ownership of the Purchased Units and the Purchased Class B Units.
ARTICLE VI
CLOSING DELIVERIES
     Section 6.01. Linn Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, Linn shall have delivered, or caused to be
delivered, to each Purchaser:
          (a) the Purchased Class B Units and the Purchased Units by delivering
certificates (bearing the legend set forth in Section 4.08) evidencing such
Purchased Class B Units and such Purchased Units at the Closing, all free and
clear of any Liens, encumbrances or interests of any other party;

17



--------------------------------------------------------------------------------



 



          (b) opinions addressed to the Purchasers from outside legal counsel to
Linn and from the General Counsel of Linn, each dated the Closing Date,
substantially similar in substance to the form of opinions attached to this
Agreement as Exhibit B;
          (c) the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit C, which shall have been duly executed by
Linn;
          (d) a certificate of the Secretary of each of Linn, Linn Energy
Holdings, LLC, Linn Energy Western Holdings, LLC and Linn Energy Mid-Continent
Holdings, LLC, each dated as of the Closing Date, as to certain matters;
          (e) a certificate dated as of a recent date of the Secretary of State
of the State of Delaware with respect to the due organization and good standing
in the State of Delaware of Linn;
          (f) the Unitholder Voting Agreement, which shall have been duly
executed by the intended parties thereto; and
          (g) a receipt, dated the Closing Date, executed by Linn and delivered
to each Purchaser certifying that Linn has received the Purchase Price with
respect to the Purchased Class B Units and the Purchased Units issued and sold
to each such Purchaser.
     Section 6.02. Purchaser Deliveries. At the Closing, subject to the terms
and conditions of this Agreement and Section 6.02(b), each Purchaser shall have
delivered, or caused to be delivered, to Linn:
          (a) payment to Linn of such Purchaser’s Commitment Amount by wire
transfer(s) of immediately available funds to Comerica Bank, Dallas, Texas, ABA
Routing Number: 111 000 753, Linn Energy Account Number: 100431881049249;
          (b) a receipt, dated the Closing Date, executed and delivered (within
five Business Days after the receipt hereinafter referenced) by each Purchaser
to Linn certifying that each such Purchaser has received the Purchased Class B
Units and the Purchased Units set forth opposite such Purchaser’s name on
Schedule 2.01; and
          (c) the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit C, which shall have been duly executed by
each Purchaser.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 7.01. Indemnification by Linn. Linn agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay
and reimburse each of them for all costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing

18



--------------------------------------------------------------------------------



 



to defend any such matter that may be incurred by them or asserted against or
involve any of them as a result of, arising out of or in any way related to
(i) any actual or proposed use by Linn of the proceeds of any sale of the
Purchased Class B Units or the Purchased Units or (ii) the breach of any of the
representations, warranties or covenants of Linn contained herein; provided that
such claim for indemnification relating to a breach of a representation or
warranty is made prior to the expiration of such representation or warranty.
     Section 7.02. Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify Linn and its Representatives
(collectively, “Linn Related Parties”) from, and hold each of them harmless
against, any and all actions, suits, proceedings (including any investigations,
litigation or inquiries), demands and causes of action, and, in connection
therewith, and promptly upon demand, pay and reimburse each of them for all
costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of or in any way
related to the breach of any of the covenants of such Purchaser contained
herein.
     Section 7.03. Indemnification Procedure. Promptly after any Linn Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action or proceeding by a third party, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action or proceeding, but failure to so
notify the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified

19



--------------------------------------------------------------------------------



 



Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01. Interpretation. Article, Section, Schedule and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to”.
Whenever Linn has an obligation under the Basic Documents, the expense of
complying with such obligation shall be an expense of Linn unless otherwise
specified. Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified. If any provision in the
Basic Documents is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and the Basic Documents shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of the Basic Documents, and the remaining
provisions shall remain in full force and effect. The Basic Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
     Section 8.02. Survival of Provisions. The representations and warranties
set forth in this Agreement shall survive the execution and delivery of this
Agreement indefinitely. The covenants made in this Agreement or any other Basic
Document shall survive the closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Class B Units or the Purchased Units and payment therefor and
repayment, conversion, exercise or repurchase thereof. All indemnification
obligations of Linn and the Purchasers pursuant to Section 3.12, Section 4.07
and Article VII of this Agreement shall remain operative and in full force and
effect unless such obligations are expressly terminated in a writing by the
Parties referencing the particular Article or Section, regardless of any
purported general termination of this Agreement.
     Section 8.03. No Waiver; Modifications in Writing.
          (a) Delay. No failure or delay on the part of any Party in exercising
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy preclude
any other or further exercise thereof or the

20



--------------------------------------------------------------------------------



 



exercise of any right, power or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party at law or in equity or otherwise.
          (b) Specific Waiver. Except as otherwise provided in this Agreement or
the Registration Rights Agreement, no amendment, waiver, consent, modification
or termination of any provision of this Agreement or any other Basic Document
shall be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Linn
from the terms of any provision of this Agreement or any other Basic Document
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on any Party in any case shall entitle any
Party to any other or further notice or demand in similar or other
circumstances.
     Section 8.04. Binding Effect; Assignment.
          (a) Binding Effect. This Agreement shall be binding upon Linn, each
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
          (b) Assignment of Purchased Class B Units and Purchased Units. All or
any portion of a Purchaser’s Purchased Class B Units or Purchased Units
purchased pursuant to this Agreement may be sold, assigned or pledged by such
Purchaser, subject to compliance with applicable securities Laws, Section 5.04
of this Agreement, and the Registration Rights Agreement.
          (c) Assignment of Rights. Each Purchaser may assign all or any portion
of its rights and obligations under this Agreement without the consent of Linn
(i) to any Affiliate of such Purchaser or (ii) in connection with a total return
swap or similar transaction with respect to the Purchased Class B Units or the
Purchased Units purchased by such Purchaser, and in each case the assignee shall
be deemed to be a Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.
Except as expressly permitted by this Section 8.04(c), such rights and
obligations may not otherwise be transferred except with the prior written
consent of Linn (which consent shall not be unreasonably withheld), in which
case the assignee shall be deemed to be a Purchaser hereunder with respect to
such assigned rights or obligations and shall agree to be bound by the
provisions of this Agreement.
     Section 8.05. Aggregation of Purchased Class B Units and Purchased Units.
All Purchased Class B Units and Purchased Units held or acquired by Persons who
are Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.

21



--------------------------------------------------------------------------------



 



     Section 8.06. Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has executed a confidentiality
agreement in favor of Linn shall continue to be bound by such confidentiality
agreement in accordance with the terms thereof until Linn discloses on Form 8-K
with the Commission the transactions contemplated hereby.
     Section 8.07. Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by regular mail, registered or
certified mail, return receipt requested, facsimile, air courier guaranteeing
overnight delivery, electronic mail or personal delivery to the following
addresses:
          (a) If to Goldman, Sachs & Co.:
Goldman Sachs Principal Strategies Group
c/o Goldman, Sachs & Co.
1 New York Plaza, 47th floor
New York, NY 10004
Attention: Gaurav Bhandari or Sabrina Liak
Facsimile: (212) 256-4756 or (212) 256-4869
with a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Steven J. Steinman, Esq.
Facsimile: (212) 859-4000
          (b) If to ZLP Fund, L.P.:
Harborside Financial Center
Plaza 10, Suite 301
Jersey City, New Jersey 07311
Attention: Daniel M. Lynch
Facsimile: (201) 716-1425
with a copy to:
Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY 10036-4039
Attention: David P. Falck, Esq.
Facsimile: 212-858-1500
          (c) If to [Purchaser]:
[                                        ]
[                                        ]
[                                        ]
Attention: [                                        ]
Facsimile: [                                        ]
          (d) If to Linn:
Linn Energy, LLC
600 Travis, Suite 6910
Houston, Texas 77002

22



--------------------------------------------------------------------------------



 



Attention: Kolja Rockov
Facsimile: (713) 223-0880
with a copy to:
Vinson & Elkins L.L.P.
2300 First City Tower
1001 Fannin Street, Suite 2300
Houston, Texas 77002
Attention: Thomas P. Mason, Esq.
Facsimile: (713) 615-5320
or to such other address as Linn or such Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: at the time
delivered by hand, if personally delivered; upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via facsimile; and upon actual
receipt when delivered to an air courier guaranteeing overnight delivery or via
electronic mail.
     Section 8.08. Removal of Legend. Linn shall remove the legend described in
Section 4.08 from the certificates evidencing the Purchased Class B Units or the
Purchased Units and the certificates evidencing the Units issuable upon the
conversion of the Purchased Class B Units at the request of a Purchaser
submitting to Linn such certificates, together with such other documentation as
may be reasonably requested by Linn or required by its transfer agent, unless
Linn, with the advice of counsel, reasonably determines that such removal is
inappropriate; provided that no opinion of counsel shall be required in the
event a Purchaser is effecting a sale of such Purchased Class B Units or
Purchased Units pursuant to Rule 144 under the Securities Act or an effective
registration statement. Linn shall cooperate with such Purchaser to effect
removal of such legend. Subject to 4.6(c) and Section 5.10(f) of the Limited
Liability Company Agreement, the legend described in Section 4.08 shall be
removed and Linn shall issue a certificate without such legend to the holder of
Purchased Class B Units or Purchased Units upon which it is stamped, if, unless
otherwise required by state securities Laws, (i) such Purchased Class B Units or
Purchased Units are sold pursuant to an effective Registration Statement,
(ii) in connection with a sale, assignment or other transfer, such holder
provides Linn with an opinion of a law firm reasonably acceptable to Linn (with
any law firm set forth under Section 8.07 being deemed acceptable), in a
generally acceptable form, to the effect that such sale, assignment or transfer
of such Purchased Class B Units or Purchased Units may be made without
registration under the applicable requirements of the Securities Act, or
(iii) such holder provides Linn with reasonable assurance that such Purchased
Class B Units or Purchased Units can be sold, assigned or transferred pursuant
to Rule 144 or Rule 144A under the Securities Act. If Linn shall fail for any
reason or for no reason to issue to the holder of such Purchased Class B Units
or Purchased Units within three trading days after the occurrence of any of
clause (i), clause (ii) or clause (iii) above a certificate without such legend
to the holder or if Linn fails to deliver unlegended Purchased Class B Units or
Purchased Units within three trading days of the Purchaser’s election to receive
such unlegended Purchased Class B Units or Purchased Units pursuant to clause
(y) below, and if on or after such trading day the holder purchases (in an open
market transaction or otherwise) Class B Units or Units to deliver in
satisfaction of a sale by the holder of such

23



--------------------------------------------------------------------------------



 



Purchased Class B Units or Purchased Units that the holder anticipated receiving
without legend from Linn (a “Buy-In”), then Linn shall, within three Business
Days after the holder’s request and in the holder’s discretion, either (x) pay
cash to the holder in an amount equal to the holder’s total purchase price
(including brokerage commissions, if any) for the Class B Units or Units so
purchased (the “Buy-In Price”), at which point Linn’s obligation to deliver such
unlegended Purchased Class B Units or Purchased Units shall terminate, or
(y) promptly honor its obligation to deliver to the holder such unlegended
Purchased Class B Units or Purchased Units as provided above and pay cash to the
holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Class B Units or Units times (B) the closing bid
price on the date of exercise.
     Section 8.09. Entire Agreement. This Agreement and the other Basic
Documents are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or therein with
respect to the rights granted by Linn or a Purchaser set forth herein or
therein. This Agreement and the other Basic Documents supersede all prior
agreements and understandings between the Parties with respect to such subject
matter.
     Section 8.10. Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of Delaware without regard to
principles of conflicts of Laws.
     Section 8.11. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 8.12. Expenses. Linn hereby covenants and agrees to reimburse
Pillsbury Winthrop Shaw Pittman LLP for reasonable and documented costs and
expenses (including legal fees) incurred in connection with the negotiation,
execution, delivery and performance of the Basic Documents and the transactions
contemplated hereby and thereby, provided that such costs and expenses do not
exceed $75,000 and that any request for such expense reimbursement be
accompanied by a detailed invoice for such amount. If any action at law or
equity is necessary to enforce or interpret the terms of the Basic Documents,
the prevailing Party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such Party may
be entitled.
     Section 8.13. Recapitalization, Exchanges, Etc. Affecting the Purchased
Class B Units and the Purchased Units. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to any and all units of
Linn or any successor or assign of Linn (whether by merger, consolidation, sale
of assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Purchased Class B Units or the Purchased Units, and shall

24



--------------------------------------------------------------------------------



 



be appropriately adjusted for combinations, unit splits, recapitalizations and
the like occurring after the date of this Agreement.
     Section 8.14. Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the other Basic Documents or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
Linn or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or Linn or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers and Linn under this Agreement or the other
Basic Documents or any documents or instruments delivered in connection herewith
or therewith or for any claim based on, in respect of or by reason of such
obligation or its creation.
[The remainder of this page is intentionally left blank.]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

            LINN ENERGY, LLC
      By:   /s/ Kolja Rockov       Kolja Rockov        Executive Vice President
and       Chief Financial Officer    





--------------------------------------------------------------------------------



 



                  BEN VAN DE BUNT AND LAURA FOX LIVING
 
           
 
  By:   /s/ Ben Van de Bunt    
 
           
 
           
 
  Name:   Ben Van de Bunt    
 
           
 
           
 
  Title:        
 
           

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  ZLP FUND, L.P.
 
           
 
  By:   /s/ Craig M. Lucas    
 
           
 
           
 
  Name:   Craig M. Lucas    
 
           
 
           
 
  Title:   Managing Member/General Partner    
 
           

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE MANAGEMENT L.L.C.
 
           
 
  By:   /s/ Robert (illegible)    
 
           
 
           
 
  Name:   Robert (illegible)    
 
           
 
           
 
  Title:   Managing Director    
 
           

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  STRUCTURED FINANCE AMERICAS, L.L.C.
 
           
 
  By:   /s/ Jill H. Rathjen    
 
           
 
           
 
  Name:   Jill H. Rathjen    
 
           
 
           
 
  Title:   V.P.    
 
           
 
           
 
  By:   /s/ Andrea Leuna    
 
           
 
           
 
  Name:   Andrea Leuna    
 
           
 
           
 
  Title:        
 
           

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
by its agent

RBC CAPITAL MARKETS CORPORATION
      By:   /s/ Steven Milke         Name:   Steven Milke        Title:  
Managing Director                By:   /s/ Josef Muskatel         Name:   Josef
Muskatel        Title:   Director and Senior Counsel     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS MLP PARTNERS, L.P.
      By:   /s/ Michael J. Cannon         Name:   Michael J. Cannon       
Title:   Managing Director     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            B Y PARTNERS, L.P.
      By:   /s/ Peter A. Hochfelder         Name:   Peter A. Hochfelder       
Title:   President of Brahman Management, L.L.C.          BRAHMAN PARTNERS II,
L.P.
      By:   /s/ Peter A. Hochfelder         Name:   Peter A. Hochfelder       
Title:   President of Brahman Management, L.L.C.          BRAHMAN PARTNERS III,
L.P.
      By:   /s/ Peter A. Hochfelder         Name:   Peter A. Hochfelder       
Title:   President of Brahman Management, L.L.C.          BRAHMAN PARTNERS IV,
L.P.
      By:   /s/ Peter A. Hochfelder         Name:   Peter A. Hochfelder       
Title:   President of Brahman Management, L.L.C.     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            BRAHMAN C.P.F. PARTNERS, L.P.
      By:   /s/ Peter A. Hochfelder         Name:   Peter A. Hochfelder       
Title:   President of Brahman Management, L.L.C.     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            GPS INCOME FUND LP
      By:   /s/ Brett Messing         Name:   Brett Messing        Title:  
Managing Partner        GPS Partners LLC
General Partner of the
GPS Income Fund LP     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



            GPS HIGH YIELD EQUITIES FUND LP
      By:   /s/ Brett S. Messing         Name:   Brett S. Messing       
Title:   Managing Partner        GPS Partners LLC
General Partner of the
GPS High Yield Equities Fund LP     

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              GPS INCOME FUND (CAYMAN) LTD
 
       
 
  By:   /s/ Brett Messing
 
       
 
       
 
  Name:   Brett Messing
 
       
 
       
 
  Title:   Managing Partner
 
                GPS Partners LLC

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              HFR RVA GPS MASTER TRUST
 
       
 
  By:   /s/ Brett S. Messing
 
       
 
       
 
  Name:   Brett S. Messing
 
       
 
       
 
  Title:   Managing Partner
 
       
 
      GPS Partners LLC
Investment Manager of the
HFR RVA GPS Master Trust

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              KNEE FAMILY TRUST DTD
 
       
 
  By:   /s/ Kevin R. Knee
 
       
 
       
 
  Name:   Kevin R. Knee
 
       
 
       
 
  Title:   Trustee
 
       

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              GOLDMAN, SACHS & CO., on behalf of     its Principal Strategies
Group
 
       
 
  By:   /s/ Gaurav Bhandari
 
       
 
       
 
  Name:   Gaurav Bhandari
 
       
 
       
 
  Title:   Managing Director
 
       

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              Magnetar Capital Fund, LP
 
  By:   Magnetar Financial LLC, its General Partner
 
       
 
  By:   /s/ Paul Smith
 
       
 
  Name:   Paul Smith
 
  Title:   General Counsel

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



              ALERIAN FOCUS PARTNERS LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner
 
            ALERIAN OPPORTUNITY PARTNERS III LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner
 
            ALERIAN CAPTIAL PARTNERS LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



      RCH ENERGY MLP FUND, LP
 
   
By:
  RCH Energy MLP Fund, GP, LP
 
       its general partner
By:
  RR Advisors, LLC, its general partner
 
   
By:
  /s/ Robert Raymond
 
   
 
       Robert Raymond, its sole member

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



      STROME MLP FUND, LP
 
   
By:
  /s/ Michael Achterberg
 
   
 
   
Name:
  Michael Achterberg
 
   
 
   
Title:
  Chief Financial Officer
 
   

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



      LOCUST WOOD CAPITAL, LP
 
   
By:
  /s/ Stephen J. Enrico
 
   
 
   
Name:
  Stephen J. Enrico
 
   
 
   
Title:
  Managing Member
 
   

Signature Page to
Class B Unit and Unit Purchase Agreement

 



--------------------------------------------------------------------------------



 



      Stockbridge 1, LLC
 
   
By:
  /s/ Stockbridge 1, LLC
 
   
 
   

Signature Page to
Class B Unit and Unit Purchase Agreement

 